—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered April 17, 1995, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
*319Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of depraved indifference murder beyond a reasonable doubt (see, People v Rosario, 208 AD2d 961; People v Santana, 163 AD2d 495, affd 78 NY2d 1027). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). Additionally, the defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Sullivan, Copertino and Joy, JJ., concur.